         Case 4:21-cv-02178-YGR Document 26 Filed 07/14/21 Page 1 of 6




 1   Nicole Sheth, Esq. (Cal. State Bar No. 253515)
            nsheth@kbrlaw.com
 2   Stephanie Ponek, Esq. (Cal. State Bar No. 306205)
            sponek@kbrlaw.com
 3   KAUFMAN BORGEEST & RYAN LLP
 4   21700 Oxnard Street - Suite 1450
     Woodland Hills, CA 91367
 5   Telephone: (818) 880-0992
     Facsimile: (818) 880-0993
 6
 7   Attorneys for Defendant,
     Travelers Casualty and Surety Company of America
 8
 9
10                           UNITED STATES DISTRICT COURT

11           NORTHERN DISTRICT OF CALIFORNIA – OAKLAND DIVISION

12
     METRO SERVICES GROUP, a California            Case No.: 21-cv-02178-YGR
13   corporation,
                                                   Hon. Yvonne Gonzalez Rogers
14                        Plaintiff,
15                                                 DECLARATION OF NICOLE SHETH
            v.
16                                                 Complaint Filed:    March 31, 2021
     TRAVELERS CASUALTY AND SURETY
17   COMPANY OF AMERICA a Connecticut
     corporation, and DOES 1-15, inclusive
18
19                         Defendant.

20
21
22
23
24
25
26
27
28
                                                 1
     _________________________________________________________________________________________
                                 DECLARATION OF NICOLE SHETH
                                                                      Case No. 21-cv-02178-YGR
                                                                                        7452141
          Case 4:21-cv-02178-YGR Document 26 Filed 07/14/21 Page 2 of 6




 1                               DECLARATION OF NICOLE SHETH

 2          I, NICOLE SHETH, declare and state as follows:
 3          1.      I am a partner at the law firm of Kaufman Borgeest & Ryan LLP, counsel for
 4
     defendant Travelers Casualty and Surety Company of America (“Defendant”) in this action.
 5
            2.      I am a member in good standing of the Bar of the State of California.
 6
 7          3.      I make this declaration pursuant to L.R. 16-9(a), and, except where expressly

 8   stated, this declaration is based upon my personal knowledge and, if called upon to do so, I
 9   can and would so testify.
10
            4.      On June 25, 2021, the Court set an Initial Case Management Conference for
11
     Wednesday, July 21, 2021 at 2:00 p.m. and set a deadline to file the Case Management
12
13   Statement on July 14, 2021. (Dkt. No. 20). Subsequently, the Court entered an Order

14   granting Plaintiff’s Motion to Dismiss With Leave to Amend, which set a deadline of July
15
     16, 2021 for Plaintiff to file amended pleadings. (Dkt. No. 21).
16
            5.      On July 7, 2021, I received an email from Adam Gruen that attached a pdf
17
18   version of a draft joint case management statement, requesting that I provide input on behalf

19   of Travelers. The draft statement in pdf format included certain purported positions of
20   Travelers; although, Mr. Gruen did not attempt to confer regarding Travelers’ positions
21
     prior to sending over the draft joint statement.
22
            6.      On July 12, 2021, Mr. Gruen sent an email correspondence re-attaching the
23
24   pdf version of the joint case management statement and providing me an arbitrary deadline

25   to provide comments in Word format due to his schedule, which he raised for the first time
26   in his July 12 email. That same day, I responded and requested a Word version of the case
27
     management statement so that I could incorporate Travelers’ position and also requested Mr.
28
                                                 1
     _________________________________________________________________________________________
                                 DECLARATION OF NICOLE SHETH
                                                                        Case No. 21-cv-02178-YGR
                                                                                            7452141
          Case 4:21-cv-02178-YGR Document 26 Filed 07/14/21 Page 3 of 6




 1   Gruen’s availability to confer.

 2          7.      On July 12, 2021, Mr. Gruen responded to my email correspondence,
 3   refusing to provide a Word version of the joint statement, yet insisting that I provide him
 4
     with changes in Word format. Mr. Gruen threatened to file a separate statement despite my
 5
     reasonable requests to confer and be provided with a Word version of the joint statement.
 6
 7          8.      On July 12, 2021, counsel for the parties conferred telephonically, during

 8   which Mr. Gruen again refused to provide a Word version of the joint statement. At
 9   approximately 9:25 p.m., Mr. Gruen emailed me a revised pdf version of the joint case
10
     management statement.
11
            9.      On July 12, 2021, at approximately 11:01 p.m., Mr. Gruen sent me another
12
13   email threatening to seek entry of default despite the fact that Travelers has already

14   appeared in this matter by way of the motion to dismiss, which I had explained to him in a
15
     previous email.
16
            10.     On July 13, 2021, my colleague Stephanie Ponek emailed Mr. Gruen twice in
17
18   the morning, advising that we have been working on the draft statement with our client,

19   attaching Word documents that contained our redline additions and deletions to the joint
20   report, and again requesting that Mr. Gruen provide a Word version of the joint statement in
21
     order to streamline the process and in light of his additional allegations in the most recent
22
     pdf draft. Ms. Ponek also offered to file the statement in the event that counsel for Plaintiff
23
24   is unable to for various reasons.

25          11.     On July 13, 2021, Mr. Gruen responded to Ms. Ponek’s emails and refused to
26   incorporate our positions from the redlined Word document into the joint report on false
27
     allegations that the document was not redlined and that his client’s sections had been
28
                                                 2
     _________________________________________________________________________________________
                                 DECLARATION OF NICOLE SHETH
                                                                         Case No. 21-cv-02178-YGR
                                                                                              7452141
          Case 4:21-cv-02178-YGR Document 26 Filed 07/14/21 Page 4 of 6




 1   altered. That same day, I responded to Mr. Gruen and attached the same document that we

 2   had emailed him earlier that morning, in pdf format. I note, that Mr. Gruen had requested
 3   that we send our changes in Word format despite the fact that he refused to send a Word
 4
     version of the actual joint document that would ultimately be filed with the Court. In my
 5
     July 13, 2021 email, I explained that documents were redlined so that Mr. Gruen could track
 6
 7   our changes and so that our positions (including any deletions and insertions) are accurately

 8   included in the statement.
 9          12.     On July 14, 2021, Mr. Gruen sent me an email, contending in relevant part,
10
     that we had delayed in providing feedback and that he would review Travelers’ proposed
11
     changes and respond before filing a separate case management statement. I responded that
12
13   we disagree with Mr. Gruen’s characterization and advised him that his timeline of events is

14   inaccurate. Notably, Mr. Gruen had sent us a pdf version of the joint statement prior to
15
     conferring with us regarding our position, had advised us of his schedule for the first time on
16
     July 12, 2021, and then accused us of “changing the text of [his] client’s position despite the
17
18   fact that [he has] maintained exclusive control over the editable version of the joint Case

19   Management Statement the entire time and [has] refused to provide it to us and now
20   refuse[s] to incorporate our requested edits, which we provided by way of separate
21
     document showing our requested changes in redline.” Attached hereto as “Exhibit 1” is a
22
     true and correct copy of the content of my email exchange with Mr. Gruen on July 14, 2021.
23
24          13.     That same day, Mr. Gruen agreed to incorporate our edits into the joint

25   statement. Upon receiving his pdf version of the joint report, my colleague Stephanie Ponek
26   sent him additional edits by way of both Word and pdf documents showing the exact edits
27
     that we wanted incorporated into the joint statement in redline, including corrections to Ms.
28
                                                 3
     _________________________________________________________________________________________
                                 DECLARATION OF NICOLE SHETH
                                                                         Case No. 21-cv-02178-YGR
                                                                                              7452141
          Case 4:21-cv-02178-YGR Document 26 Filed 07/14/21 Page 5 of 6




 1   Ponek’s California state bar number on the caption page, and requesting that Mr. Gruen

 2   advise whether any “additional changes were made to the statement since we do not have
 3   the benefit of being able to compare a word to word version of the joint statement.”
 4
             14.     Mr. Gruen then sent a further revised pdf version of the joint statement that
 5
     still did not incorporate all of our requested changes, including changes to Ms. Ponek’s
 6
 7   California state bar number.

 8           15.     Ms. Ponek responded to Mr. Gruen’s email, advising that we would file the
 9   joint statement despite the fact that all of our edits were not accurately incorporated into the
10
     recent version of the joint statement, provided that Mr. Gruen correct Ms. Ponek’s state bar
11
     number and confirm that no other changes were made to the pdf version of the joint
12
13   statement.

14           16.     Mr. Gruen responded to Ms. Ponek’s email, acknowledging that there were
15
     typographical errors in the joint statement, and that he will fix the typos in a separate
16
     statement that he intends to file instead. Mr. Gruen advised that we were not authorized to
17
18   file the joint statement.

19           17.     In response to Mr. Gruen’s email, Ms. Ponek responded that we simply
20   requested he change her bar number and had requested that he make the change twice prior
21
     to Mr. Gruen’s arbitrary 5:00 p.m. deadline. Ms. Ponek also advised him that we do not
22
     have a way of correcting this error since he refused to provide us with a Word version of the
23
24   joint statement. As there was no response from Mr. Gruen, Ms. Ponek followed up to again

25   request that he correct her bar number and provide authorization to file the joint statement
26   pursuant to the Court’s Order. Ms. Ponek also confirmed that we have always remained
27
     ready to attempt to file a joint statement in this matter.
28
                                                 4
     _________________________________________________________________________________________
                                 DECLARATION OF NICOLE SHETH
                                                                          Case No. 21-cv-02178-YGR
                                                                                               7452141
          Case 4:21-cv-02178-YGR Document 26 Filed 07/14/21 Page 6 of 6




 1          18.     Attached hereto as “Exhibit 2” is a true and correct copy of Ms. Ponek’s

 2   email exchange with Mr. Gruen on July 14, 2021.
 3          19.     Since we have not received a response from Mr. Gruen, we have proceeded
 4
     to file our own separate statement in order to meet the Court’s deadline to file a statement.
 5
            I declare under penalty of perjury under the laws of the United States of America
 6
 7   that the foregoing is true and correct.

 8          Executed on this 14th day of July, in Woodland Hills, California
 9
10
                                                           /s/ Nicole Sheth___________
11                                                         Nicole Sheth
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 5
     _________________________________________________________________________________________
                                 DECLARATION OF NICOLE SHETH
                                                                         Case No. 21-cv-02178-YGR
                                                                                              7452141
